690 S.E.2d 698 (2010)
Douglas Lee HUSKETH, Jr.
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION.
No. 412P09.
Supreme Court of North Carolina.
January 28, 2010.
William P. Hart, Jr., Assistant Attorney General, for NCDOC.
Douglas Lee Husketh, Jr., pro se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 5th of October 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*699 "Denied by order of the Court in conference, this the 28th of January 2010."